Title: To John Adams from John Davis, 15 January 1798
From: Davis, John
To: Adams, John



Sir,
Boston Jany. 15th. 1798

I herewith inclose Mr. O’Brien’s letter, pursuant to your Excellency’s instructions. I thought it proper to copy the two first pages and to place the extract in the hands of Dr Lathrop, to be communicated to the Academy, at their next meeting.
Mr O’Brien’s donation is still at Plymouth. No convenient opportunity has ocurred to have it conveyed by land, and the severity of the season has prevented the usual intercourse by Water. It is however safely lodged with one of my friends, with directions to forward it by the first vessell, and I expect its arrival daily.
I have the honor to be, /  Sir, /  Very respectfully /  your Most obedt. Servt.

Jno Davis